Citation Nr: 1307410	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected major depressive disorder from August 20, 1992 to September 24, 2009.

2.  Entitlement to an increased rating in excess of 30 percent for the service-connected major depressive disorder beginning on September 24, 2009 to October 1, 2012.

3.  Entitlement to an increased rating in excess of 50 percent for major depressive disorder beginning on October 1, 2012.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and November 2012 rating decisions of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The purpose of this remand is to obtain treatment records that are relevant to the Veteran's claim for increase. 

In a June 1993 statement, the Veteran stated that she was under therapy and medication for depression through a civilian caregiver.  To date, these records have neither been requested nor associated with the claims file.  As the Veteran's claim for an increase dates back to her discharge from service in August 1992, these records are relevant to her claim.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain the necessary authorization to request copies of any outstanding psychiatric treatment records.  This should include any records of treatment beginning in 1992 and any current clinical evidence that have not been obtained for review 

The Veteran also should be notified that she may submit medical evidence or treatment records in support of her claim.  

A written negative response should be noted in the claims files if records of the Veteran are not available. 

After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

